Citation Nr: 1242781	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-36 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a compensable rating for scar, left forehead in hairline. 

2. Entitlement to a compensable rating for scar, chin. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1981 to February 1985.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee, which denied a compensable rating for scar, left forehead and for scar, chin. 

The issue of service connection for a psychiatric disability as secondary to the service-connected scars has been raised by the record.  See March 2012 Informal Hearing Presentation.  That issue is not before the Board and is REFERRED to the RO for appropriate action. 


FINDINGS OF FACT

1.  The Veteran's scar, left forehead in hairline, has no characteristics of disfigurement, no visible or palpable tissue loss and is not painful or unstable.

2.  The Veteran's chin scar is manifested by one characteristic of disfigurement, slightly depressed superficial scar. There is no visible or palpable tissue loss and the scar is not painful or unstable. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a scar, left forehead hairline, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7800 (2012).

2.  The criteria for a 10 percent rating for a scar, chin are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7800 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

An August 2009 letter satisfied the duty to notify provisions.  

The Veteran's service treatment records and VA medical treatment records, and private treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Board has reviewed the Veteran's "Virtual VA" file. 

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

VA examinations were conducted in October and November 2009; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations were adequate as the examiners evaluated the Veteran's scars and provided findings to allow for proper application of the rating criteria.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The rating schedule as applied to disabilities of the skin was amended effective October 23, 2008, prior to the Veteran's claim for an increase, therefore only the new regulations apply to his claim for increase.  The RO has rated the Veteran's scars under Diagnostic Code (DC) 7805.  However, both scars are of the head, face or neck and therefore should be rated under DC 7800.  

DC 7800 provides ratings for burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  A 10 percent rating is provided for scars with one characteristic of disfigurement. A 30 percent rating is provided for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is provided for scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is provided for scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement. 

Note (1):The 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are: Scar 5 or more inches (13 or more cm.) in length; Scar at least one-quarter inch (0.6 cm.) wide at widest part; Surface contour of scar elevated or depressed on palpation; Scar adherent to underlying tissue; Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

Note (3): Take into consideration unretouched color photographs when evaluating under these criteria. 

Note (4): Separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code. 

Note (5): The characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.

The October 2009 VA scars examination only evaluated the Veteran's chin scar.  Upon physical examination the chin scar was .1 cm wide and 1 cm long.  It was not painful and there were no signs of skin breakdown.  The scar was superficial, without inflammation, edema or keloid formation.  There was no abnormal texture or underlying soft tissue loss; the skin was nor indurated or inflexible; contour was not elevated or depressed.  The scar was not adherent to underlying tissue and had no other disabling effects.  The skin area had an abnormal pigmentation area less than 6 square inches and discoloration that is lighter than normal.  The examiner found it to be a 1 cm linear scar on underside of the chin from superficial laceration and suture - non-disfiguring. 

At the November 2009 VA scars examination the Veteran's chin scar and forehead scar were evaluated.  Upon physical examination the chin scar was .1 cm wide and 1 cm in length with the area of the scar being less than 6 square cm.  The scar is not painful and there were no signs of skin breakdown.  The scar was superficial; has no inflammation, edema or keloid formation.  The scar had no abnormal texture or hypo or hyper-pigmentation.  The skin was not indurated or inflexible; contour was elevated or depressed.  The scar was not adherent to underlying tissue; has no other disabling effects.  The examiner diagnosed the chin scar as 1 cm slightly depressed superficial scar mid-submental.   

Upon physical examination the forehead scar was .1 cm wide and 3 cm long.  The scar was not painful and there were no signs of skin breakdown.  The scar was superficial; has no inflammation, no edema, and no keloid formation; no abnormal texture; no hypo or hyper-pigmentation; skin is not indurated or inflexible; contour is not elevated or depressed; is not adhere to underlying tissue; has no other disabling effects.  The examiner diagnosed a 3 cm scar on left upper forehead at the hairline. 

Pictures of the Veteran's scars are of record. 

The chin scar is slightly depressed, a characteristic of disfigurement as defined in Note (1) of DC 7800.  There are no other characteristics of disfigurement.  As there is one characteristic of disfigurement a 10 percent rating is warranted under DC 7800. 

The forehead scar has no characteristics of disfigurement and no visible or palpable tissue loss, therefore a compensable rating under DC 7800 is not warranted. 

Other diagnostic codes have been considered.  DC 7804 provides for a 10 percent rating for one or two scars that are unstable or painful.  As neither of the Veteran's scars are painful or unstable, DC 7804 is not applicable. 

DC 7805 instructs that any disabling effects not considered in a rating under DCs 7800-04  under an appropriate diagnostic code.  As there are no disabling effects of either of the Veteran's scars, no additional ratings will be assigned. 

Service connection was granted separately and separate ratings were assigned for the scars; however, the Veteran's representative argues that the scars should be combined and evaluated as one are to determine whether more than one characteristic of disfigurement is present.  The Board has considered that but found that only the chin scar met one of the characteristics of disfigurement.  Even considering both scars, more than one characteristic of disfigurement is not shown nor are the other findings necessary for a 30 percent rating.  

The Veteran believes that he is entitled to a higher rating for his scars.  The Veteran is competent to report as to symptoms he experiences, such as a painful scar, however he cannot provide a competent opinion the application of the rating  criteria and his views are of no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected scars.  The evidence in this case does not show that the Veteran has manifestations of scars that are not contemplated by the rating criteria.  There is a higher rating available under the diagnostic code addressed in this decision, but the Veteran's disability is not productive of the manifestations that would warrant the higher rating.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

An increased, compensable rating for scar, left forehead in hairline, is denied.

A 10 percent rating for scar, chin is granted, subject to the laws and regulations governing the award of monetary benefits.   




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


